Citation Nr: 0115027	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a joint disability, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991.  His service personnel records confirm service in the 
Southeast Asian theater of operations during the Persian Gulf 
Conflict.  The record indicates that he had additional active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hemorrhoids and a psychiatric disability.  Service connection 
was also denied for a respiratory disability, a skin 
disability, and a disability characterized by joint pain, all 
to include as due to an undiagnosed illness.  The veteran 
responded with a timely notice of disagreement, initiating 
this appeal.  He was sent a statement of the case in April 
1998, and perfected his appeal with the filing of a timely VA 
Form 9.  He testified before a member of the Board in 
February 2001.  

The veteran also perfected appeals on the issues of 
entitlement to service connection for low back and 
gastrointestinal disabilities; however, in an August 2000 
rating decision, he was awarded service connection for 
chronic low back pain with lumbar radiculopathy, and 
irritable bowel syndrome.  These awards are full grants of 
the benefit sought on appeal, and these issues are no longer 
before the Board.  





REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's service separation papers for the period from 
January 1991 to May 1991 include a reference to additional 
period of active service, and the veteran has reported that 
he served from April 1964 to September 1964.  However, the 
earlier period of active service has not been verified and 
documented in the claims folder.  Accordingly, additional 
development is required to verify and document the veteran's 
periods of active service.

The record is not clear as to the diagnoses that might be 
applicable to the veteran's joint disorders and psychiatric 
disorders.   In addition, the veteran contends that his 
hemorrhoids have increased in severity as a result of his 
service-connected disability, which raises a medical question 
that requires further development of the record.  For these 
reasons the medical evidence must be further developed by 
having the veteran examined.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all the 
veteran's periods of active service are 
verified and documentation of such 
service must be placed in the claims 
folder.  In seeking verification of 
service, the RO should note that the 
record indicates that the veteran had 
active service in 1964.

3.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, are associated with the claims 
folder.  The veteran has testified that 
he has received VA medical treatment at 
the Northampton, Manchester, Albany, and 
Springfield VA medical centers; any 
treatment records not already of record 
should be obtained and associated with 
the claims folder.  Additionally, the 
veteran should be asked to provide the 
names and addresses of all private 
medical care providers who have treated 
him for any disability for which he seeks 
service connection.  Thereafter, the RO 
should ensure that the claims folder 
includes copies of all relevant records 
of treatment of the veteran's 
hemorrhoids, joint disorders, skin 
disorders, and psychiatric disorders.  

4.  The RO should schedule the veteran 
for an examination to determine the 
current status of the veteran's 
hemorrhoids and to determine the medical 
relationship between the veteran's 
hemorrhoids and his service-connected 
irritable bowel syndrome.   The examiner 
must review the entire record in 
conjunction with the examination.  Base 
on the examination findings, along with 
the review of the entire record, the 
examiner must respond to each of the 
following items:

(a).  Is the diagnosis of hemorrhoids 
warranted?

(b).  If the veteran has hemorrhoids, 
does the veteran's irritable bowel 
syndrome cause an increase in the 
disabling manifestations of the 
hemorrhoids? 



5.  The RO should schedule the veteran 
for an examination to determine the 
diagnoses, if any, that are applicable to 
the veteran's disorders of the shoulders, 
neck, and knees.  The examiner must 
review the entire record in conjunction 
with the examination.  Based on the 
examination findings along with the 
review of the entire record, the examiner 
must respond to each of the following 
items:

(a).  State the diagnoses that are 
applicable to all the veteran's disorders 
of the neck, shoulders, and knees.

(b).  For each diagnosis reported in 
response to (a), above, state a medical 
opinion based on the entire record as to 
whether the disorder is the result of 
disease or injury the veteran had in 
service.

(c).  With regard to the veteran's neck, 
shoulders, and knees, are there objective 
indications of chronic disability 
manifested by such signs or symptoms as 
joint or muscle pain that cannot be 
attributed to any known clinical 
diagnosis.

(d).  With regard to the veteran's neck, 
shoulders, and knees, if, in the 
examiner's medical judgment, a 
diagnosable disorder was present before 
the veteran's active service from January 
1991 to may 1991, did disability 
resulting from that diagnosable disorder 
increase in severity during service, and, 
if so, was the increase in severity due 
to the natural progress of the condition?   



6.  The RO should schedule the veteran 
for an examination to determine the 
diagnoses, if any, that are applicable to 
the veteran's psychiatric disorders.  The 
examiner must review the entire record in 
conjunction with the examination.  Based 
on the examination findings along with 
the review of the entire record, the 
examiner must respond to each of the 
following items:

(a).  State the diagnoses that are 
applicable to all the veteran's 
psychiatric disorders.

(b).  For each diagnosis reported in 
response to (a), above, state a medical 
opinion based on the entire record as to 
whether the disorder had its onset in 
service or is the result of disease or 
injury the veteran had in service.

(c).  With regard to the veteran's 
psychiatric status, are there objective 
indications of chronic disability 
manifested by such signs or symptoms as 
fatigue, headache, neuropsychological 
signs or symptoms, or sleep disturbance 
that cannot be attributed to any known 
clinical diagnosis.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  


8.  The veteran's appeal should then be 
considered based on all evidence of 
record.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


